In re Coushatta Tribe of LA.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. J, No. 473,147; to the Court of Appeal, First Circuit, No. 2001-CW-0201.
Granted. The case is remanded to the court of appeal, which is instructed to allow relator to supplement its application with a certified copy of the complete “Tribal State Compact for the Conduct of Class III Gaming Between the Coushatta Tribe of Louisiana and the State of Louisiana” and to reconsider relator’s application, as supplemented, on the merits.
CALOGERO, C.J., would deny the writ.
WEIMER, J., would deny the writ.